DETAILED ACTION
This Office Action is in response to the communication filed on 12/29/2020. 
Status of the claims:
Claims 1-9 were previously presented and rejected.
Claims 1-4, 6-9 remain pending in the application. The detail office action to the pending claims is as shown below.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments 
Receipt is acknowledged of Applicant’s request for entry of the Amendment filed on 12/29/2020. By this amendment, claims 1-4, 6-9 have been amended and claim 5 has been cancelled.
Claims 1-4, 6-9 have been amended to address the deficiency noted in previous Office Action. Accordingly, withdrawal of the Objection to the claims has been made.
The drawings as filed originally were objected to because the drawings did not show every feature of the invention specified in the claims. In response, the Applicant has submitted Figure 7 to show "the serial data receiver", "the gain circuit", "the multi-stage equalizer" and "each stage of the equalization circuit arranged in series" as recited in the claims. The Applicant has also amended Figs 3 and 4 and submitted Replacement Sheets. Accordingly, withdrawal of the objection to the Drawings has been made.


Response to claims Rejection under 35 U.S.C. § 103
Applicants’ Remarks Made in an Amendment, filed in response the Office Action of 09/04/2020 has been fully considered. It is noted that the pending claims have been amended by this response. The amendment, specifically, to independent claim 1 incorporates the allowable subject matter of claim 5 indicated in previous office action. Furthermore, the amendment to independent claim 1 facilitates expeditious prosecution of the application thereby patentably distinguish over the prior art. Thus, in view of the Applicants’ Remarks Made in the Amendment and full consideration of the Applicants Remarks made in reply to said Office Action, the pending claims 1-4, 6-9 rejection under 35 U.S.C. § 103 as being unpatentable over the cited art made in said Office Action has been withdrawn. 

Response to Claim Rejections - 35 USC § 112
Original claims 1-9 were rejected to under 35 U.S.C. 112(b) as being indefinite for the reason/s set forth on Pages 4-5 of the previous office action. The claims have been amended to overcome the rejection. Accordingly, withdrawal of the rejection to claims under 35 U.S.C. 112 is made.

Allowable Subject Matter
Pending claims 1-4, 6-9 contain allowable subject matter. 
The following is the examiner's statement of reasons for allowance: 
In view of the Applicant’s amendment to the claims, specifically to independent claim 1, that is used to overcome all the pending claims rejection under the 35 U.S.C. § 103, and full consideration of the Applicants Remarks made in the Amendment, the claimed subject matter in pending claims 1-4, 6-9 is patentably distinguishable from the prior art; therefore is allowable. Prior art, alone or in combination, fails to disclose the invention as a whole, more specifically, the underlined portion, as recited in independent claim 1 and further limited in its dependent claims.  

Regarding Claim 1
(Currently amended) A method for automatically adjusting a gain of a multi-stage equalizer of a serial data receiver, applied to the serial data receiver, wherein, 
the serial data receiver comprises a gain circuit, the gain circuit comprises a multi-stage equalization circuit, and each stage of the equalization circuit is arranged in series; 
the method for automatically adjusting comprises: 
Step S1, setting corresponding reference numbers for each stage of the equalization circuit in sequence; 
Step S2, selecting an equalization circuit corresponding to the reference numbers from the gain circuit according to a preset rule; 
Step S3, sequentially adjusting the selected equalization circuit of each stage according to the sequence of the reference numbers to obtain corresponding standard adjustment values; and 
Step S4, adjusting the equalization circuit greater than or equal to the corresponding reference number according to the standard adjustment values; 
the equalization circuit is provided with a standard gain value; 
Step S3 further comprises: 
Step S31, comparing a gain value of the current equalization circuit with the standard gain value; 
Step S32, setting the gain value of the current equalization circuit to the standard gain value, and executing Step S4; 
Step S33, adjusting the gain value of the current equalization circuit until the gain value of the current equalization circuit is set to the standard gain value, then executing Step S4;FOSTER GARVEY PC 165791111 THIRD AVENUE, SUITE 3000 CUSTOMER NUMBERSEATTLE, WASHINGTON 98101-3299 
PHONE (206) 447-4400 FAx (206) 447-9700FG:54079114.4during executing Step S31, 
if the gain value of the current equalization circuit is equal to the standard gain value, executing Step S32,
 	if the gain value of current the equalization circuit is not equal to the standard 2ain value, executing Step S33.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 

Conclusion
The prior art made of record and considered pertinent to applicant's disclosure are US2017/0222848 to Sun et al. (“Sun”); US2005/0286626 to Chou et al. (“Chou”) and US2007/0014344 to Maangat et al. (“Maangat”). These prior arts are considered pertinent because, they are related to the technical field of high-speed serial data receiver and to a method for automatically adjusting gain of a multi-stage equalizer of serial data receivers. With regard to the Applicant’s invention, the applied prior, for example, Sun disclose a method for automatically adjusting a gain of a multi-stage equalizer of a serial data receiver applied to the serial data receiver (e.g. Sun: Abstract, and Figs. 2, 8), wherein, the serial data receiver provides a gain circuit the gain circuit comprises a multi-stage equalization circuit and each stage of the equalization circuit is arranged in series (e.g. Sun, Para [0022], [0064]-[0065] and Figs. 2, 8); the automatic adjusting method comprises: setting corresponding serial numbers for each stage of the equalization circuit in sequence (e.g. Sun Figs. 1, 8 and Paras [0022], [0066]: setting the corresponding multi-stage equalization circuit, in cascade (series), wherein an output end of a first-stage equalization circuit is connected to an input end of the second-stage equalization … connected to an input end of the N-stage equalization, where N is a positive integer greater than 1; and generating a selection signal (characteristics value) for each stage of the equalization circuit in sequence, wherein the value is a number assigned sequentially to each stage of the equalization circuit (for example, XXYX, XXXYX or XXXXYX, where X=0 or 1 and Y is 1 or 0, e.g., a 0010)); selecting an equalization circuit corresponding to the serial number from the gain circuit according to a preset rule (e.g. Sun, Figs. 2, 8 and Paras [0026]-[0029]: at the start of the selection operation the multi-stage equalization circuit operates according to a predetermined mode and default values. And then, the multi-stage equalization circuit generates adjustment signal (i.e. gain value) for selecting an equalization circuit corresponding to the value (i.e. serial number), according to a preset characteristic value and predetermined mode of operation and  (i.e. preset rule); to thereby  select each equalization circuit); sequentially adjusting the selected equalization circuit of each stage according to the sequence of the serial numbers to obtain corresponding standard adjustment values (e.g. Sun, Figs. 2, 8 and Paras [0030]-[0034]: sequentially adjusting the selected equalization circuit of each stage according to the sequence of the serial numbers to obtain corresponding standard adjustment values); and adjusting the equalization circuit greater than or equal to the corresponding serial number according to the standard adjustment values (e.g. Sun, Figs. 2, 8 and Paras [0009], [0030]-[0032], [0060], [0067]). However, none of references teach detailed connection as recited in claim. Updated search and/or additional consideration of the after final amendment is performed by the examiner. The result(s) of the updated search and/or completed additional consideration, by the Examiner is that all of the rejections in the most recent final Office action are overcome, accordingly a Notice of Allowance is issued herewith.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU TADESE whose telephone number is (571)272-2478.  The examiner can normally be reached on Monday – Friday (9 – 5 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M. Fan can be reached on 571.272.3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU TADESE/
Primary Examiner, Art Unit 2632
2/25/2021